Title: From Thomas Jefferson to William Cabell, 3 September 1772
From: Jefferson, Thomas
To: Cabell, William


                    
                        Sir
                        Monticello Sep. 3. 1772.
                    
                    Inclosed is a copy of Dickie’s bill against you. You will be pleased to send me a state of the case as it is to be set forth in your answer. In this you should take care to answer every allegation and interrogatory. As soon as I recieve this I shall put it into the form of an answer and return it to you to be sworn to. I am Sir Your humble sert.,
                    
                        Th: Jefferson
                    
                